


Exhibit 10.21

 

AMAG PHARMACEUTICALS, INC.

 

Restricted Stock Unit Agreement

 

AMAG Pharmaceuticals, Inc. (the “Company”) hereby enters into this Restricted
Stock Unit Agreement, dated as of the date set forth below, with the Recipient
named herein (the “Agreement”) and grants to the Recipient the Restricted Stock
Units (“RSUs”) specified herein pursuant to its Second Amended and Restated 2007
Equity Incentive Plan, as amended and in effect from time to time.  The Terms
and Conditions attached hereto are also a part hereof.

 

Name of recipient (the “Recipient”):

 

[Name of Recipient]

 

 

 

Date of this RSU grant (“Grant Date”):

 

[Date of Grant]

 

 

 

Number of shares of the Company’s Common Stock (the “Underlying Shares”)
underlying the equivalent number of restricted stock units (the “RSUs”) granted
pursuant to this Agreement:

 

[Number]

 

 

 

Number of RSUs that are vested on the Grant Date:

 

- 0 -

 

 

 

Number of RSUs that are unvested on the Grant Date:

 

[Number]

 

Vesting Schedule:

 

50% of the RSUs shall vest on the first anniversary of the Grant Date, 25% of
the RSUs shall vest on the second anniversary of the Grant Date, and the
remaining 25% of the RSUs shall vest on the third anniversary of the Grant Date.

 

 

 

AMAG PHARMACEUTICALS, INC.

Signature of Recipient

 

 

 

 

[Name]

By:

 

[Address]

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

AMAG PHARMACEUTICALS, INC.

 

Restricted Stock Unit Agreement — Terms and Conditions

 

AMAG Pharmaceuticals, Inc. (the “Company”) agrees to award to the recipient
specified on the cover page hereof (the “Recipient”), and the Recipient agrees
to accept from the Company, the number of restricted stock units (the “RSUs”)
specified on the cover page hereof representing an equivalent number of shares
of the Company’s Common Stock (the “Underlying Shares”), on the following terms:

 

1.           Grant Under Plan.  This Restricted Stock Unit Agreement (the
“Agreement”) is made pursuant to and is governed by the Company’s Second Amended
and Restated 2007 Equity Incentive Plan, as amended and in effect from time to
time (the “Plan”), and, unless the context otherwise requires or except as
defined herein, capitalized terms used herein shall have the same meanings as in
the Plan.

 

2.                                Vesting if Business Relationship Continues.

 

(a)           Vesting Schedule.

 

(1)         If the Recipient has maintained continuously a Business Relationship
with the Company through each date specified on the cover page hereof, a portion
of the RSUs shall vest on such date in such amounts as are set forth opposite
such date on the cover page hereof.

 

(2)         In the event that (i) the Company terminates the Recipient’s
Business Relationship other than for death, disability or Cause or the Recipient
terminates its Business Relationship for Good Reason; (ii) the Recipient
complies fully with all of his or her obligations under all agreements between
the Company and the Recipient; and (iii) the Recipient executes, delivers to the
Company, within 60 days of the termination of the Recipient’s Business
Relationship, and does not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that the Recipient has or may
have against the Company, its directors, officers, employees, agents, successors
and assigns with respect to the Recipient’s Business Relationship (other than
any obligation of the Company set forth herein or the Employment Agreement which
specifically survives the termination of the Recipient’s Business Relationship
or employment, as applicable), then the next regularly scheduled vesting date
after the termination of the Recipient’s Business Relationship (the “Upcoming
Vesting Date”) shall immediately be accelerated and the RSUs scheduled to vest
on the Upcoming Vesting Date shall immediately become vested; provided, that no
additional RSUs scheduled to vest after such Upcoming Vesting Date shall become
vested RSUs under any circumstances with respect to the Recipient and any such
unvested

 

--------------------------------------------------------------------------------


 

RSUs shall be forfeited.  Notwithstanding anything to the contrary herein, if
the RSUs constitute deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”), and the sixty (60) day period in which the Recipient must
execute the release begins in one calendar year and ends in another, the
Underlying Shares shall be issued in the later calendar year.  Nothing contained
in this Section 2(a)(2) shall override any provisions in the Recipient’s
Employment Agreement with respect to the acceleration of vesting of any equity
incentives upon a Change of Control (as defined in the Employment Agreement) or
upon a termination of the Recipient’s employment following a Change of Control,
which shall continue to apply.

 

(3)         If the Recipient’s Business Relationship is terminated by the
Company for death, disability or Cause, or by the Recipient for any reason other
than Good Reason, no additional RSUs shall become vested RSUs under any
circumstances with respect to the Recipient and any unvested RSUs shall be
forfeited.

 

(4)         Any determination under this Agreement as to Business Relationship
status or other matters referred to above shall be made in good faith by the
Board, whose decision shall be final and binding on all parties.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

“Cause” shall have the meaning set forth in the Recipient’s Employment
Agreement.

 

“Employment Agreement” shall mean the Employment Agreement, dated as of
August 1, 2011, as amended from time to time, by and between the Company and the
Recipient.

 

“Good Reason” shall have the meaning set forth in the Recipient’s Employment
Agreement.

 

(b)           Termination of Business Relationship.  For purposes hereof, a
Business Relationship shall not be considered as having terminated during any
military leave, sick leave, or other leave of absence if approved in writing by
the Company and if such written approval, or applicable law, contractually
obligates the Company to continue the Business Relationship of the Recipient
after the approved period of absence (an “Approved Leave of Absence”).  In the
event of an Approved Leave of Absence, vesting of RSUs shall be suspended (and
all subsequent vesting dates shall be postponed by the length of the period of
the Approved Leave of Absence) unless otherwise provided in the Company’s
written approval of the leave of absence that specifically refers to this
Agreement.  For purposes hereof, a Business Relationship shall include a
consulting

 

2

--------------------------------------------------------------------------------


 

arrangement between the Recipient and the Company that immediately follows
termination of employment, but only if so stated in a written consulting
agreement executed by the Company that specifically refers to this Agreement.

 

(c)           Acceleration.  The Board may at any time provide that the RSUs
awarded pursuant to this Agreement shall become immediately exercisable in full
or in part, shall be free of some or all restrictions, or otherwise realizable
in full or in part, as the case may be, despite the fact that the foregoing
actions may cause the application of Sections 280G and 4999 of the Code if a
change in control of the Company occurs.

 

3.             Issuance of Underlying Shares.  With respect to any RSUs that
become vested RSUs pursuant to Section 2, subject to Sections 5, 6 and 8, the
Company shall issue to the Recipient, as soon as practicable following the
applicable vesting date (as specified on the cover page hereof with respect to
any RSUs that become vested pursuant to Section 2(a)(1) and as specified in
Section 2(a)(2) with respect to any RSUs that become vested pursuant to
Section 2(a)(2), if applicable), the number of Underlying Shares equal to the
number of RSUs vesting on such vesting date, provided that, if the vesting date
of any portion of the RSUs shall occur during either a regularly scheduled or
special “blackout period” of the Company wherein Recipient is precluded from
selling shares of the Company’s Common Stock, the receipt of the corresponding
Underlying Shares issuable with respect to such vesting date pursuant to this
Agreement shall be deferred until after the expiration of such blackout period,
unless such Underlying Shares are covered by a previously established
Company-approved 10b5-1 plan of the Recipient, in which case the Underlying
Shares shall be issued in accordance with the terms of such 10b5-1 plan.  The
Underlying Shares the receipt of which was deferred as provided above shall be
issued to Recipient as soon as practicable after the expiration of the blackout
period.  Notwithstanding the above, subject to Section 8, (i) in no event may
the Underlying Shares with respect to any RSUs that become vested pursuant to
Section 2(a)(1) be issued to the Recipient later than the later of:
(a) December 31st of the calendar year in which vesting occurs, or (b) the
fifteenth (15th) day of the third calendar month following such vesting date,
and (ii) in no event may the Underlying Shares with respect to any RSUs that
become vested pursuant to Section 2(a)(2) be issued to the Recipient later than
the 90th day following the Recipient’s Separation from Service; provided that
the Recipient acknowledges and agrees that if the Underlying Shares are issued
to the Recipient pursuant to this sentence while either a regularly scheduled or
special “blackout period” is still in effect with respect to the Company or the
Recipient, neither the Company nor the Recipient may sell any shares of the
Company’s Common Stock to satisfy any Tax Obligations except in compliance with
the Company’s insider trading policies and requirements and applicable laws. 
The form of such issuance (e.g., a stock certificate or electronic entry
evidencing such Underlying Shares) shall be determined by the Company.

 

4.             Restrictions on Transfer.  The Recipient shall not sell, assign,
transfer, pledge, encumber or dispose of all or any of his or her RSUs. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, the Recipient may designate a third party who,
in the event of the Recipient’s death, shall thereafter be entitled to receive
any distributions of Underlying Shares to which the Recipient is entitled at the
time of his or her death pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.             Compliance with Law.  The Recipient’s Award, and the issuance of
the Underlying Shares pursuant to the Award, must comply with all applicable
laws and regulations governing the Award, and with the applicable regulations of
any stock exchange on which the Underlying Shares may be listed for trading at
the time of issuance.  The Company shall not issue the Underlying Shares to the
Recipient if the Company determines that such issuance would not be in material
compliance with all applicable laws and regulations (in which case issuance of
the Underlying Shares shall occur at the earliest date at which the Company
determines that delivery of the Underlying Shares will not cause any such
violation or non-compliance).

 

6.             Withholding Taxes.  All grants made pursuant to this Agreement
shall be subject to withholding of all applicable federal, state, local and
foreign income, employment, payroll, social insurance or other taxes resulting
from the issuance or vesting of the RSUs or the delivery of the Underlying
Shares (the “Tax Obligations”).  The Recipient agrees to pay to the Company, or
otherwise make adequate provisions satisfactory to the Company for the payment
of, any sums required to satisfy the Tax Obligations at the time such Tax
Obligations arise.  The Company may, in its discretion, and the Recipient hereby
agrees that and authorizes the Company on its behalf to, withhold, sell, and/or
arrange for the sale of such number of Underlying Shares otherwise issuable to
the Recipient pursuant to this Agreement as deemed necessary by the Company, in
its sole discretion, to ensure that the Tax Obligations can be satisfied,
including the right to sell shares having a fair market value greater than the
Tax Obligations; provided, however, that for this purpose the Tax Obligations
shall be computed based on the minimum statutory withholding rates for federal,
state, local, and foreign income and employment tax purposes; provided, further,
however, that if the Company decides to satisfy the Tax Obligations by
withholding shares otherwise issuable hereunder (rather than by selling or
arranging for the sale of shares on behalf of the Recipient), the Company shall
not withhold shares having a fair market value greater than the Tax
Obligations.  The Recipient further agrees that, if the Company elects not to
withhold, sell, or arrange for the sale of the amount of Underlying Shares
sufficient to satisfy the full amount of the Tax Obligations, the Company may
withhold such shortfall in cash from wages or other remuneration or the
Recipient will deliver to the Company, in cash, the amount of such shortfall. 
The Recipient further agrees that the Recipient shall not sell any of the
Underlying Shares during the period of time that the Company is acting on the
Recipient’s behalf to withhold, sell, and/or arrange for the sale of the number
of Underlying Shares necessary to satisfy the Recipient’s Tax Obligations. 
Notwithstanding the preceding sentences, the Recipient may, by written notice to
the Company at least ten business days before the applicable vesting date
specified on the cover page hereof, elect to pay in cash the applicable Tax
Obligations, or make other appropriate provisions acceptable to the Company for
the payment of the applicable Tax Obligations, including the withholding from
any payroll or other amounts due to the Recipient.  The Company may refuse to
issue the Underlying Shares if the Recipient fails to comply with his or her
obligations in connection with the Tax Obligations as described in this Section.

 

Recipient further agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 6 and
the Recipient hereby grants the Company a irrevocable power of attorney to sign
such additional documents on the Recipient’s behalf if the Company is unable
after reasonable efforts to obtain Recipient’s

 

4

--------------------------------------------------------------------------------


 

signature on such additional documents.  This power of attorney is coupled with
an interest and is irrevocable by the Recipient.

 

7.             Provision of Documentation to Recipient.  By signing the cover
page of this Agreement, the Recipient acknowledges receipt of a copy of this
entire Agreement, a copy of the Plan, and a copy of the Plan’s related
prospectus.

 

8.             Section 409A of the Internal Revenue Code.  The RSUs granted
hereunder are intended to avoid the potential adverse tax consequences to the
Recipient of Section 409A, and the Board may make such modifications to this
Agreement as it deems necessary or advisable to avoid such adverse tax
consequences.  If the RSUs constitute deferred compensation subject to
Section 409A, any issuance of Underlying Shares under this Agreement because of
a termination of the Business Relationship (i) will only occur if such
termination is also a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) under Section 409A (“Separation from
Service”), and (ii) will be delayed until the earlier of (a) the date that is
six months and one day after the Recipient’s Separation from Service or (b) the
date of the Recipient’s death if the Recipient is, upon such Separation from
Service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code.

 

9.             Rights as Stockholder.  The Recipient shall have no voting or any
other rights as a stockholder of the Company with respect to any RSUs covered by
this Agreement until the issuance of the Underlying Shares.

 

10.          Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Recipient, to the address set forth on the cover
page hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement; Modification.  This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties signatories to this Agreement.  In the event of a conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.

 

(c)           Fractional RSUs or Underlying Shares.  All fractional RSUs or
Underlying Shares resulting from the adjustment provisions contained in the Plan
shall be rounded down to the nearest whole unit or share.

 

5

--------------------------------------------------------------------------------


 

(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth herein.

 

(f)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of Delaware without giving effect to the
principles of the conflicts of laws thereof.

 

(g)           No Obligation to Continue Business Relationship.  Neither the
Plan, nor this Agreement, nor any provision hereof imposes any obligation on the
Company to continue a Business Relationship with the Recipient.

 

(h)           For purposes of Sections 2, 6 and 10(g), the “Company” shall mean
the Company as defined in Section 9(a) of the Plan.

 

6

--------------------------------------------------------------------------------
